Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 1 of 11 PageID #: 1842



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   IMPLICIT, LLC,                                  §
        Plaintiff,                                 §
                                                   §
   v.                                              §
                                                   §
   IMPERVA, INC.                                   §
                                                            Case No. 2:19-cv-00040-JRG-RSP
                                                   §
                                                                      LEAD CASE
                                                   §
   FORTINET, INC.                                  §
                                                            Case No. 2:19-cv-00039-JRG-RSP
                                                   §
                                                   §
   JUNIPER NETWORKS, INC.                          §
                                                            Case No. 2:19-cv-00037-JRG-RSP
                                                   §
                                                   §

   SOPHOS LTD.                                     §
                                                            Case No. 2:19-cv-00042-JRG-RSP
                                                   §
          Defendants.                              §


                                       DISCOVERY ORDER

          After a review of the pleaded claims and defenses in this action, in furtherance of the

   management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

   the input of the parties to this action, it is ORDERED AS FOLLOWS:

   1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

          26(a)(1), each party shall disclose to every other party the following information:

          (a)    the correct names of the parties to the lawsuit;

          (b)    the name, address, and telephone number of any potential parties;

          (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

                 or defenses (the disclosing party need not marshal all evidence that may be offered

                 at trial);



                                                   -1-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 2 of 11 PageID #: 1843



          (d)     the name, address, and telephone number of persons having knowledge of relevant

                  facts, a brief statement of each identified person’s connection with the case, and a

                  brief, fair summary of the substance of the information known by any such person;

          (e)     any indemnity and insuring agreements under which any person or entity carrying

                  on an insurance business may be liable to satisfy part or all of a judgment entered

                  in this action or to indemnify or reimburse for payments made to satisfy the

                  judgment;

          (f)     any settlement agreements relevant to the subject matter of this action; and

          (g)     any statement of any party to the litigation.

   2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity of

          any witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703

          or 705, and:

          (a)     if the witness is one retained or specially employed to provide expert testimony in

                  the case or one whose duties as the party’s employee regularly involve giving expert

                  testimony, provide the disclosures required by Federal Rule of Civil Procedure

                  26(a)(2)(B) and Local Rule CV-26; and

          (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

                  Procedure 26(a)(2)(C).

   3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

          following disclosures to every other party:




          1
           The Court anticipates that this disclosure requirement will obviate the need for requests
   for production.



                                                  -2-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 3 of 11 PageID #: 1844



        (a)   provide the disclosures required by the Patent Rules for the Eastern District of

              Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those claim

                      elements until 30 days after source code for each Accused Instrumentality

                      is produced by the opposing party. Thereafter, the party claiming patent

                      infringement shall identify, on an element-by-element basis for each

                      asserted claim, what source code of each Accused Instrumentality allegedly

                      satisfies the software limitations of the asserted claim elements.

                ii.   If a party claiming patent infringement exercises the provisions of

                      Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                      patent infringement may serve, not later than 30 days after receipt of a

                      Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                      amend only those claim elements identified as software limitations by the

                      party claiming patent infringement.

        (b)   produce or permit the inspection of all documents, electronically stored

              information, and tangible things in the possession, custody, or control of the party

              that are relevant to the pleaded claims or defenses involved in this action, except to

              the extent these disclosures are affected by the time limits set forth in the Patent

              Rules for the Eastern District of Texas; and

        (c)   provide a complete computation of any category of damages claimed by any party

              to the action, and produce or permit the inspection of documents or other

              evidentiary material on which such computation is based, including materials




                                              -3-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 4 of 11 PageID #: 1845



               bearing on the nature and extent of injuries suffered, except that the disclosure of

               the computation of damages may be deferred until the time for Expert Disclosures

               if a party will rely on a damages expert.

   4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.

   5.   Discovery Limitations. The discovery in this cause is limited to the disclosures described

        in Paragraphs 1-3, together with:

        (a)    Interrogatories:   Plaintiff may serve up to 15 common interrogatories on all

               defendants collectively and an additional 10 interrogatories on each individual

               defendant. Defendants may collectively serve up to 15 common interrogatories on

               Plaintiff and each individual defendant may serve an additional 10 interrogatories

               on Plaintiff.

        (b)    Requests for Admission: There is no limit to the number of requests for admission

               the parties may serve to establish the authenticity of documents. Requests for

               admission directed to document authentication shall be clearly denoted as such, and

               shall be served separately from any requests for admission subject to the numerical

               limitation. In addition, Plaintiff may serve up to 20 common requests for admission

               on all defendants collectively and up to 20 requests for admission on each

               defendant. Defendants may collectively serve up to 20 common requests for

               admission on Plaintiff, and each defendant may serve up to 20 individual requests

               for admission on Plaintiff.

        (c)    Depositions of Parties, Third Parties, and Experts:
               1. Party Depositions: Plaintiff is allowed no more than 35 hours of oral deposition

                   of each Defendant (including Rule 30(b)(6) and Rule 30(b)(1) depositions but

                   excluding experts). Defendants are collectively allowed no more than 21 hours


                                               -4-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 5 of 11 PageID #: 1846



                 of oral deposition of Plaintiff (including Rule 30(b)(6) and Rule 30(b)(1)

                 depositions but excluding experts and the named inventors of the patents-in-

                 suit). Each party reserves the right to seek an adjustment of these time limits

                 based upon changes to the scope of discovery, or the addition or dismissal of

                 any parties, in this case. These provisions, further, may be amended by

                 agreement of the parties or upon order of the Court upon good cause shown.

              2. Inventor Deposition: Defendants are collectively allowed up to 14 hours of

                 deposition time for each named inventor of the patents-in-suit. For clarity,

                 inventor depositions do not count against the hour limits for depositions of

                 Plaintiff, and Defendants will collectively have up to 14 hours for each inventor

                 deposition even if an inventor is designated as a Rule 30(b)(6) witness for

                 Plaintiff.

              3. Third Party Deposition:      Third party depositions are to be conducted in

                 accordance with the Federal Rules of Civil Procedure. Each Side is allowed up

                 to 49 hours of third-party deposition time. The parties shall coordinate

                 depositions of third parties to reduce redundancy and inconvenience to the third

                 parties.

              4. The limitations set forth in the Federal Rules of Civil Procedure with respect to

                 the length of depositions will apply, except as modified by this Order. If any

                 party requests more than the total allowed time for a particular deposition, or if

                 any party or side seeks more than its agreed-upon limit of deposition hours as

                 set forth herein, the parties agree to meet and confer in good faith to attempt to

                 resolve the issue without intervention by the Court.




                                             -5-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 6 of 11 PageID #: 1847



              5. Each non-expert deposition of Defendants shall be limited to seven (7) hours in

                 accordance with the Federal Rules of Civil Procedure. The Rule 30(b)(6)

                 deposition of Plaintiff shall be limited to 14 hours collectively for all

                 Defendants. All other non-expert depositions of Plaintiff (excluding the

                 inventors which are governed by section 5(c)(2) above) taken collectively by

                 multiple Defendants shall be limited to seven (7) hours, plus one (1) hour per

                 additional Defendant taking the deposition. In no event shall 30(b)(6) and

                 30(b)(1) depositions of Plaintiff exceed a combined total 21 hours (as stated in

                 section 5(c)(1), above). In no event shall the depositions of any named inventor

                 of the patents-in-suit exceed a total of 14 hours (as stated in section 5(c)(2),

                 above). If one individual happens to be Plaintiff’s sole 30(b)(6) designee, sole

                 30(b)(1) witness, and a named inventor, that person shall not be deposed for

                 more than 35 hours.

              6. No Witness (expert or non-expert) shall be subject to more than seven (7) hours

                 of examination in a single day without agreement of the parties and the witness.

              7. Expert Depositions: Depositions of expert witnesses are limited to 7 hours per

                 witness per report. However, if an expert report from plaintiff addresses issues

                 specific to more than one defendant, each defendant that the report addresses

                 will be entitled to 2 additional hours to depose the expert. For clarity, any

                 infringement opinions directed to an individual defendant shall be considered a

                 single report under this section.

              8. Plaintiff may designate up to three (3) testifying experts per Defendant, and

                 Defendants may each designate up to three (3) testifying experts.



                                             -6-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 7 of 11 PageID #: 1848



               9. Service of Deposition Notices: The Parties agree that employees of the Parties

                   may be served with deposition notices through the Party’s counsel, rather than

                   being served by a subpoena. Employees may only be deposed in the location in

                   which they regularly reside, unless the parties mutually agree to another

                   location.

               10. Required Consultation Regarding Scheduling: For the convenience of

                   witnesses, counsel and parties, before noticing a deposition of a party or witness

                   affiliated with a party, the noticing party must confer about the scheduling of

                   the deposition with opposing counsel. A party noticing a deposition of a witness

                   who is not a party or affiliated with a party must also meet and confer about

                   scheduling, but may do so after serving the nonparty witness with a subpoena.

        (d)    The parties agree to meet and confer in good faith about reasonable adjustments to

               any of the proceeding limits as discovery progresses.

        (e)    Any party may later move to modify these limitations for good cause.

        (f)    “Side,” as used in this paragraph 5, means a party or a group of parties with a

               common interest.

   6.   Privileged Information. There is no duty to disclose privileged documents or information.

        However, the parties are directed to meet and confer concerning privileged documents or

        information after the Status Conference. By the deadline set in the Docket Control Order,

        the parties shall exchange privilege logs identifying the documents or information and the

        basis for any disputed claim of privilege in a manner that, without revealing information

        itself privileged or protected, will enable the other parties to assess the applicability of the

        privilege or protection. Any party may move the Court for an order compelling the



                                                 -7-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 8 of 11 PageID #: 1849



        production of any documents or information identified on any other party’s privilege log. If

        such a motion is made, the party asserting privilege shall respond to the motion within the

        time period provided by Local Rule CV-7. The party asserting privilege shall then file with

        the Court within 30 days of the filing of the motion to compel any proof in the form of

        declarations or affidavits to support their assertions of privilege, along with the documents

        over which privilege is asserted for in camera inspection.

   7.   Signature. The disclosures required by this Order shall be made in writing and signed by

        the party or counsel and shall constitute a certification that, to the best of the signer’s

        knowledge, information and belief, such disclosure is complete and correct as of the time

        it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

        otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

        5. The parties shall promptly file a notice with the Court that the disclosures required under

        this Order have taken place.

   8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is under a

        duty to supplement or correct its disclosures immediately if the party obtains information on

        the basis of which it knows that the information disclosed was either incomplete or

        incorrect when made, or is no longer complete or true.

   9.   Discovery Disputes.

        (a)    Except in cases involving claims of privilege, any party entitled to receive

               disclosures (“Requesting Party”) may, after the deadline for making disclosures,

               serve upon a party required to make disclosures (“Responding Party”) a written

               statement, in letter form or otherwise, of any reason why the Requesting Party

               believes that the Responding Party’s disclosures are insufficient. The written




                                                -8-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 9 of 11 PageID #: 1850



              statement shall list, by category, the items the Requesting Party contends should be

              produced. The parties shall promptly meet and confer. If the parties are unable to

              resolve their dispute, then the Responding Party shall, within 14 days after service

              of the written statement upon it, serve upon the Requesting Party a written

              statement, in letter form or otherwise, which identifies (1) the requested items that

              will be disclosed, if any, and (2) the reasons why any requested items will not be

              disclosed. The Requesting Party may thereafter file a motion to compel.

        (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

              pages. Attachments to a discovery related motion, or a response thereto, shall not

              exceed 5 pages. No further briefing is allowed absent a request or order from the

              Court.

        (c)   Prior to filing any discovery related motion, the parties must fully comply with the

              substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

              Within 72 hours of the Court setting any discovery motion for a hearing, each

              party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

              confer in person or by telephone, without the involvement or participation of other

              attorneys, in an effort to resolve the dispute without Court intervention.

        (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

              joint report of no more than two pages. Unless excused by the Court, each party’s

              lead attorney shall attend any discovery motion hearing set by the Court (though

              the lead attorney is not required to argue the motion).

        (e)   Any change to a party’s lead attorney designation must be accomplished by motion

              and order.




                                              -9-
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 10 of 11 PageID #: 1851



         (f)      Counsel are directed to contact the chambers of the undersigned for any “hot-line”

                  disputes before contacting the Discovery Hotline provided by Local Rule CV-

                  26(e). If the undersigned is not available, the parties shall proceed in accordance

                  with Local Rule CV-26(e).

   10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

         it has not fully completed its investigation of the case, or because it challenges the

         sufficiency of another party’s disclosures, or because another party has not made its

         disclosures. Absent court order to the contrary, a party is not excused from disclosure

         because there are pending motions to dismiss, to remand or to change venue.

   11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy copies

         of any filings.

   12.   Stipulations by the Parties Regarding Discovery.
         (a) E-Discovery Order: The parties will negotiate and move for entry of an appropriate

               Order Regarding E-Discovery by July 31, 2019.

         (b) Items Not Required in Privilege Log: Except as provided under Local Patent Rule 3-

               7, no party is required to include in a privilege log any documents that came into

               existence on or after the filing date of the Original Complaint.

         (c) Service by Email: The parties agree to accept service of letters, discovery requests, and

               other documents (except in the case of document required to be filed with the Court

               electronically, the service of which is governed by the Local Rules, or documents that

               are too voluminous for email) via email listserve address designated by each of the

               parties or via email to at least each attorney listed on the docket as attorney of record

               for the opposing party. The parties further agree that service via this method is deemed

               to have occurred on the date sent, so long as such is sent on or before 11:59 p.m. Central



                                                   - 10 -
Case 2:19-cv-00040-JRG-RSP Document 107 Filed 07/29/19 Page 11 of 11 PageID #: 1852



             Time.

    13.   Standing Orders. The parties and counsel are charged with notice of and are required to
   .
          fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

          websiteat http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

          of some such orders may be included expressly within this Discovery Order, while others

          (including the Court’s Standing Order Regarding Protection of Proprietary and/or

          Confidential Information to Be Presented to the Court During Motion and Trial Practice)

          are incorporated herein by reference. All such standing orders shall be binding on the

          parties and counsel, regardless of whether they are expressly included herein or made a part

          hereof by reference.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 26th day of July, 2019.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                 - 11 -
